Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-61690-CIV-SINGHAL/VALLE

  DEBRON WALLEN and
  SANJAY SHAKES, individually and on
  behalf of all others similarly situated,

            Plaintiffs,

  v.

  SVENSK MANAGEMENT, INC. and
  RICHARD FERNBACH,

       Defendants.
  ___________________________________/

                          ORDER ON CONDITIONAL CLASS CERTIFICATION

            THIS CAUSE is before the Court on Plaintiffs’ Motion to Conditionally Certify

  Collective Class Action and Facilitate Notice to Potential Class Members (“Motion to

  Certify Class”) (DE [26]). Defendants filed a Response in Opposition (DE [29]), and

  Plaintiffs filed a Reply (DE [30]). For the reasons discussed below, the Court grants

  Plaintiffs’ Motion.

       I.   BACKGROUND

            Plaintiffs Debron Wallen and Sanjay Shakes filed a Complaint (DE [1]) individually

  and on behalf of all others similarly situated, alleging that Defendants Svensk

  Management, Inc. and Richard Fernbach violated the Fair Labor Standards Act (“FLSA”),

  29 U.S.C. §§ 201, et seq. Fernbach is an officer and manager at Svensk, setting Plaintiffs’

  pay, pay policies, and work schedules. Compl. ¶ 13 (DE [1]). Plaintiffs bring this putative

  collective action against Defendants for unpaid overtime compensation owed to them and
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 2 of 12




  all other similarly situated employees in the three-year period before the filing of the

  Complaint on August 20, 2020, until the present. Id. ¶¶ 10, 15.

         Plaintiffs allege that they were both employed as pool service technicians by

  Defendants: Wallen worked between October 2018 and October 2019, and Shakes

  worked between March 2018 and December 2019. Id. ¶¶ 7–8. During the relevant time

  period, other similarly situated employees worked as “pool technicians, pool repair

  technicians and pool service technicians.” Id. ¶ 9. Plaintiffs allege that they each worked

  more than forty hours per week continuously during their employment, but neither was

  paid for overtime. Id. ¶ 34. Defendants also allegedly failed to pay other putative

  collective-action members for time worked in excess of forty hours per week, either at

  their regular pay rate or their overtime rate. Id. ¶ 37. Plaintiffs also allege that Defendants

  failed to keep records of their employees’ wages, work hours, and pay and failed to keep

  accurate payroll records. Id. ¶¶ 40–41.

         Plaintiffs now seek to issue notice and conditionally certify this FLSA collective

  action. Attached to Plaintiffs’ Motion to Certify Class (DE [26]) are Plaintiffs’ own affidavits

  plus the declarations of two other similarly situated employees, Millet Charles and Olando

  Foster (“Opt-In Plaintiffs”), who filed their consents to join without having been given

  official notice. See (DE [26-1] through [26-4]); (DE [18], [19]). Plaintiffs assert that Opt-

  In Plaintiffs also shared the same job title and duties as Plaintiffs and “were subject to the

  same illegal pay practices” because Defendants lacked a time-keeping method. Mot. to

  Certify Class 4 (DE [26]). Plaintiffs contend that they are similarly situated to Opt-In

  Plaintiffs because all performed similar duties and were paid either no overtime or

  arbitrary overtime amounts, regardless of hours worked, over a similar time period. Id. at



                                                 2
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 3 of 12




  5, 7. Defendants oppose certification, arguing that Plaintiffs do not identify any other

  similarly situated employees seeking to join this action and that Plaintiffs fail to allege a

  common scheme to withhold overtime pay from other employees. Resp. in Opp’n 1–2

  (DE [29]).

    II.   LEGAL STANDARD

          Title 29 U.S.C. § 216(b) “authorizes collective actions against employers accused

  of violating the FLSA.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1258 (11th

  Cir. 2008). An employee may file an action against his employer “for and in behalf of

  himself . . . and other employees similarly situated.” 29 U.S.C. § 216(b). Other employees

  who wish to join as plaintiffs must affirmatively opt in by filing consent with the Court. Id.

  “Thus, to maintain a collective action under the FLSA, plaintiffs must demonstrate that

  they are similarly situated.” Morgan, 551 F.3d at 1258 (citing Anderson v. Cagle's, 488

  F.3d 945, 952 (11th Cir. 2007)).

          The Eleventh Circuit has established a two-stage approach in determining whether

  employees are similarly situated in opt-in collective actions: First, at the notice stage, the

  court determines—based on the pleadings and affidavits—“whether notice of the action

  should be given to potential class members who could be similarly situated.” Mickles v.

  Country Club Inc., 887 F.3d 1270, 1276 (11th Cir. 2018) (citing Hipp v. Liberty Nat’l Life

  Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001)). This stage usually results in “conditional

  certification” of a representative class: “[P]utative class members are given notice and the

  opportunity to ‘opt-in,’” and the action proceeds through discovery. Id. (quoting Hipp, 252

  F.3d at 1218). At this stage, the standard for determining similarity is flexible; the plaintiff




                                                 3
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 4 of 12




  need only show a “‘reasonable basis’ for his claim that there are other similarly situated

  employees.” Morgan, 551 F.3d at 1260–61 (citations omitted).

          Second, when discovery is complete and the case is ready for trial, the defendant

  usually moves for decertification so the court can make a factual determination about

  whether the employees are similarly situated: If the claimants are similarly situated, the

  representative action proceeds to trial. Mickles, 887 F.3d at 1276 (citing Hipp, 252 F.3d

  at 1218). If they are not, the court decertifies the class and dismisses the opt-in plaintiffs

  without prejudice. Id. (citing Hipp, 252 F.3d at 1218). The original plaintiffs would “then

  proceed to trial on their individual claims.” Id. (citing Hipp, 252 F.3d at 1218). At the

  second stage, “‘the similarities necessary to maintain a collective action under § 216(b)

  must extend beyond the mere facts of job duties and pay provisions’ and encompass the

  defenses to some extent.” Morgan, 551 F.3d at 1262 (citing Anderson, 488 F.3d at 953).

   III.   DISCUSSION

          Plaintiffs argue that they have carried their burden of showing that other employees

  desire to opt in and that those employees are similarly situated. Defendants respond that

  Plaintiffs have not provided sufficient evidence of other plaintiffs who wish to join and that

  Plaintiffs have failed to show that they and other employees were subject to Defendants’

  common scheme to withhold overtime pay. Defendants also argue that the resolution of

  Plaintiffs’ claims for unpaid overtime wages would require individualized consideration of

  each employee’s hours, which makes conditional certification unmanageable. The Court

  agrees with Plaintiffs.




                                                4
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 5 of 12




            A. Whether Other Employees Desire to Opt In

         Under Dybach v. State of Florida Department of Corrections, 942 F.2d 1562 (11th

  Cir. 1991), a plaintiff must “show that there are other employees who desire to opt-in

  before a court can conditionally certify a class.” Didoni v. Columbus Rest., LLC, 327

  F.R.D. 475, 479 (S.D. Fla. 2018) (quoting Kemar Fung Chung v. Affordable Battery, Inc.,

  2012 WL 3759029, at *1 (S.D. Fla. Aug. 29, 2012)).             The plaintiff “cannot rely on

  speculative, vague, or conclusory allegations.” Id. (quoting Kemar Fung Chung, 2012 WL

  3759029, at *1). But “[c]ourts in this district have held that the existence of just one other

  co-worker who desires to join in is sufficient to ‘rais[e] the Plaintiff’s contention beyond

  one of pure speculation.’” Bennett v. Hayes Robertson Group, Inc., 880 F. Supp. 2d 1270,

  1283 (S.D. Fla. 2012) (second alteration in original) (quoting Guerra v. Big Johnson

  Concrete Pumping, Inc., 2006 WL 2290512, at *4 (S.D. Fla. May 17, 2006)); see also

  Gelber v. Akal Sec., Inc., 2016 WL 8678059, at *4 (S.D. Fla. Oct. 5, 2016), report and

  recommendation adopted, 2016 WL 8678541 (S.D. Fla. Oct. 27, 2016) (“As few as one

  additional opt-in plaintiff is sufficient for conditional certification of a collective class.”

  (citing Pares v. Kendall Lakes Automotive, LLC, 2013 WL 3279803, at *5 (S.D. Fla. June

  27, 2013))).

         Here, the two named Plaintiffs submitted their own affidavits. Both Plaintiffs attest

  that they were service technicians for Defendants and that the putative opt-in plaintiffs

  were also service technicians, performed the same tasks and duties in the same or similar

  geographic area, and were subject to the same illegal pay and time-keeping policies.

  Shakes Aff. ¶ 4 (DE [26-1]); Wallen Aff. ¶ 4 (DE [26-2]). Wallen attests that other service

  technicians expressed to him that they will want to opt in to recover the money they are



                                                5
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 6 of 12




  owed. Wallen Aff. ¶ 11 (DE [26-2]). Shakes similarly attests that, after this case was

  filed, two other service technicians approached him to opt in. Shakes Aff. ¶ 15 (DE [26-

  1]).

           The named Plaintiffs have also filed the declarations and consents of two Opt-In

  Plaintiffs: Millet Charles and Olando Foster.     Charles attests that he was a service

  technician who performed the same duties as the named Plaintiffs, was not paid for his

  overtime during the week, and received weekend overtime pay only “a few random times.”

  Charles Decl. ¶¶ 5–6 (DE [26-3]). Charles knows of at least one other employee who

  would opt in if given notice. Id. ¶ 11. Foster attests that he was a service technician who

  “occasionally” received “random” overtime payments that did not actually compensate

  him for hours worked. Foster Decl. ¶¶ 5, 9, 11 (DE [26-4]). Foster knows of current

  employees who wish to opt in “but are afraid of retaliation.” Id. ¶ 14. At this notice stage,

  the Court finds that Plaintiffs have satisfied their lenient burden of demonstrating that a

  reasonable basis exists to believe that other similarly situated employees desire to opt in.

  See Gelber, 2016 WL 8678059, at *4; Bennett, 880 F. Supp. 2d at 1283. Indeed, Charles

  and Foster have already opted in without notice. Defendants appear to completely ignore

  this fact. Although none of the affidavits or declarations identify any other putative opt-in

  plaintiffs by name, the Court is satisfied that Plaintiffs have carried their burden at this

  stage.

              B. Whether a Reasonable Basis Exists to Believe Other Employees are
                 Similarly Situated

           The Court generally considers five factors to determine whether employees are

  similarly situated:




                                               6
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 7 of 12




         (1) whether plaintiffs held the same job title; (2) whether they worked in the
         same geographic location; (3) whether the alleged violations occurred
         during the same time period; (4) whether plaintiffs were subjected to the
         same policies and practices, and whether the policies and practices were
         established in the same manner and by the same decision maker; and (5)
         the degree to which the actions constituting the claims violations are similar.

  Compere v. Nusret Miami, LLC, 391 F. Supp. 3d 1197, 1202 (S.D. Fla. 2019) (citing

  Didoni, 327 F.R.D. at 480). “No single factor is dispositive.” Id. (citing Roman v. Burger

  King Corp., 2015 WL 12881153, at *2 (S.D. Fla. June 2, 2015)). “Plaintiffs need show

  only that their positions are similar, not identical, to the positions held by the putative class

  members.” Elliott v. Barbeque Integrated, Inc., 2020 WL 4495931, at *2 (S.D. Fla. May

  29, 2020) (quoting Hipp, 252 F.3d at 1217).

         Here, based on the five Compere factors, the Court agrees with Plaintiffs that a

  reasonable basis exists to believe that other similarly situated employees exist. First,

  Plaintiffs and Opt-In Plaintiffs all share the job title of service technicians. Shakes Aff. ¶

  4 (DE [26-1]); Wallen Aff. ¶ 4 (DE [26-2]); Charles Decl. ¶ 4 (DE [26-3]); Foster Decl. ¶ 5

  (DE [26-4]). Plaintiffs also attest that the other putative opt-in plaintiffs are all service

  technicians. Shakes Aff. ¶¶ 4, 15 (DE [26-1]); Wallen Aff. ¶¶ 4, 11 (DE [26-2]). Second,

  all the service technicians worked in the same geographic location—mostly Broward and

  Miami-Dade Counites, with one technician servicing Palm Beach County—and were

  required to attend meetings at the Broward County office every week. Shakes Aff. ¶¶ 4,

  16, 18 (DE [26-1]); Wallen Aff. ¶¶ 6, 13 (DE [26-2]). Third, the alleged violations occurred

  during the same time period: Plaintiffs’ and Opt-In Plaintiffs’ periods of employment

  overlap between March 20, 2018 and June 13, 2020, all within the three years before

  filing the Complaint. See Shakes Aff. ¶ 5 (DE [26-1]); Wallen Aff. ¶ 5 (DE [26-2]); Charles

  Decl. ¶ 4 (DE [26-3]); Foster Decl. ¶ 4 (DE [26-4]).

                                                 7
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 8 of 12




         Fourth, Plaintiffs and Opt-In Plaintiffs demonstrated that Defendant Fernbach—the

  decision maker responsible for pay policies—failed to track their hours and withheld their

  overtime wages. Compl. ¶¶ 13, 15, 20 (DE [1]); Shakes Aff. ¶¶ 8–10, 12–14 (DE [26-1]);

  Wallen Aff. ¶¶ 6–7, 10 (DE [26-2]); Charles Decl. ¶¶ 6, 9 (DE [26-3]); Foster Decl. ¶¶ 9,

  12 (DE [26-4]). Fifth, Defendants’ actions underlying the alleged violations are similar:

  Plaintiffs and Opt-In Plaintiffs contend that Defendants failed to keep track of employees’

  hours and pay them consistent and regular overtime wages for hours actually worked.

  Shakes Aff. ¶¶ 4, 8–10, 14–15, 17, 19 (DE [26-1]); Wallen Aff. ¶¶ 6–7, 10 (DE [26-2]);

  Charles Decl. ¶¶ 6–7 (DE [26-3]); Foster Decl. ¶¶ 9–10 (DE [26-4]).

         Based on these factors, the Court finds that Plaintiffs have carried their

  reasonable-basis burden, which is not a “particularly stringent” standard at this stage.

  See Morgan, 551 F.3d at 1260–61. Nevertheless, Defendants argue that Plaintiffs “failed

  to provide any evidence that Defendants actually have a policy that results in unpaid

  overtime.” Resp. in Opp’n 11 (DE [11]). Defendants provide Fernbach’s declaration in

  support of their argument that Shakes, Wallen, Charles, and Foster were paid the proper

  overtime amounts for their hours worked. See Fernbach Decl. ¶¶ 11–17 (DE [11-1]). But

  the Court does not resolve factual conflicts or make credibility determinations at this first

  stage. See Flete v. All Am. Facility Maint. Inc., 2020 WL 5534270, at *3 (S.D. Fla. July

  13, 2020) (“While Defendants’ opposition attempts to counter Plaintiff and Opt-in Plaintiffs’

  factual assertions with conflicting evidence, the Court does not resolve any factual

  conflicts or make credibility determinations at this stage of the certification.”); Bennett,

  880 F. Supp. 2d at 1284 (“At the notice stage, courts ordinarily do not engage in credibility

  determinations; ‘defendant's burden is, for all practical purposes, to attempt to



                                               8
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 9 of 12




  demonstrate that a plaintiff has presented insufficient, not factually wrong, evidence.’”

  (quoting Reyes v. AT & T Corp., 801 F. Supp. 2d 1350, 1358 (S.D. Fla. 2011))).

         Further, this Court rejects Defendants’ argument that Federal Rule of Civil

  Procedure 23’s procedural considerations are pertinent to the § 216(b) FLSA collective-

  action analysis in this case. See Calderone v. Scott, 838 F.3d 1101, 1104 (11th Cir. 2016)

  (stating that Rule 23’s class-action certification requirements “are more demanding” than

  § 216(b)’s conditional-certification requirements and that an FLSA collective action and a

  Rule 23(b)(3) class action are “fundamentally different creatures”); Grayson v. K Mart

  Corp., 79 F.3d 1086, 1106 (11th Cir. 1996) (“[T]he requirements for satisfying Rule 23 are

  considerably more involved than is the unitary ‘similarly situated’ requirement of § 16(b)

  [§ 216(b)].” (alteration in original) (quoting Howard Eglit, 1 Age Discrimination § 6.50 at

  6–304 (2d ed. 1994))).

         Lastly, at this stage, the Court is also unpersuaded by Defendants’ argument that

  a collective action in this case would be unmanageable because it would require fact-

  specific individualized inquiries into liability, affirmative defenses, and damages for each

  putative plaintiff. Affirmative defenses come into play during the second—not first—

  stage. See Morgan, 551 F.3d at 1261–62 (“[A]t the second stage, ‘although the FLSA

  does not require potential class members to hold identical positions, the similarities

  necessary to maintain a collective action under § 216(b) must extend beyond the mere

  facts of job duties and pay provisions’ and encompass the defenses to some extent.”

  (quoting Anderson, 488 F.3d at 953)); Javier v. Soc. Serv. Coordinators, Inc., 2014 WL

  12531532, at *4 (S.D. Fla. Apr. 16, 2014) (stating that the availability of FLSA defenses

  is an example of a factual issue that is not considered at the notice stage (quoting



                                               9
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 10 of 12




   Vondriska v. Premier Mortg. Funding, Inc., 564 F. Supp. 2d 1330, 1335 (M.D. Fla. 2007))).

   Thus, the Court grants Plaintiffs’ Motion and finds that they are entitled to give notice to

   putative opt-in plaintiffs.

              C. Plaintiffs’ Proposed Notice

          Plaintiffs have submitted a Proposed Notice of Pending Overtime Collective Action

   Lawsuit (“the Notice”) (DE [26-5]), which Defendants challenge as deficient for several

   reasons, see Resp. in Opp’n 17–20 (DE [29]). Plaintiffs reply that they are willing to

   amend the Notice to some extent. See Reply 9–10 (DE [30]). Given Plaintiffs’ concession

   of amendment, and in the interest of judicial economy, the Court will give the parties an

   opportunity to confer and reach an agreement on a revised proper notice as ordered

   below. See, e.g., Vondriska, 564 F. Supp. 2d at 1336–37 (giving parties opportunity to

   confer and submit revised FLSA notice). The Court will evaluate the revised proposed

   notice once it is submitted.

          But the Court addresses one of Defendants’ objections now: Defendants argue

   that the collective action should encompass alleged violations only in the past two—not

   three—years because Plaintiffs have failed to show that the violations were willful. “Under

   the FLSA, the two-year statute of limitations is extended to three years if a cause of action

   arises out of a willful violation of the FLSA.” Ojeda-Sanchez v. Bland Farms, LLC, 499 F.

   App’x 897, 902 (11th Cir. 2012) (citing 29 U.S.C. § 255(a)). Plaintiffs have adduced

   evidence that Defendants failed to remedy the violations after being informed of unpaid

   overtime wages and that two prior FLSA lawsuits were filed against Defendants;

   Defendants respond that the two FLSA lawsuits are factually dissimilar and irrelevant. At

   this stage, the Court does not have enough facts to determine whether the alleged



                                                10
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 11 of 12




   violations were willful. Thus, the Court will conditionally certify a three-year collective

   action and notes that, later, the action may be limited to a two-year period when a more

   complete record is presented. See, e.g., Flete, 2020 WL 5534270, at *3 n.1 (noting that

   the two-year versus three-year statute of limitations was a fact-intensive question “better

   resolved at a later stage”; certifying a three-year action with the possibility that it may be

   limited to two years “upon a more complete record”).

   IV.    CONCLUSION

          For the reasons discussed above, the Court finds that Plaintiffs have carried their

   burden of showing that the FLSA collective action for service technicians employed by

   Defendants should be conditionally certified. Accordingly, it is hereby

          ORDERED AND ADJUDGED that:

      1. Plaintiffs’ Motion to Certify Class (DE [26]) is GRANTED. The following FLSA

          collective action is conditionally certified:

          All service technicians who worked for the Defendants at any time between August
          20, 2017 to the present who, as a result of the Defendants’ pay practices—not
          keeping time records and not paying for all overtime worked during the week—
          were not paid all wages due for overtime worked during one or more workweeks
          as required by the Fair Labor Standards Act.

      2. The parties shall confer and try to agree on the form of the notice. Within 15 days

          of this Order, Plaintiffs shall file a motion for approval of the revised proposed

          notice.   The motion shall attach copies of the revised proposed notice and

          proposed consent form and shall note all Defendants’ remaining objections to the

          notice or consent form that have not been resolved. If Plaintiffs fail to file a motion

          by the deadline, the Court will make its own rulings based on the Notice already

          filed (DE [26-5]).



                                                  11
Case 0:20-cv-61690-AHS Document 31 Entered on FLSD Docket 03/22/2021 Page 12 of 12




      3. The Court will direct the terms of giving notice after ruling on Plaintiffs’ motion for

         approval of the revised proposed notice.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 22nd day of

   March 2021.




   Copies furnished to counsel of record via CM/ECF




                                               12
